Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 15-41 are presented for examination.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (claims 15-22, 39), directed to figure 3; a method for assigning measurement data for cloud-based monitoring of mechanical assets of an industrial facility including a measurement data archive in which measurement data from a plurality of measurement points is stored, the method comprising: a) transferring a subset or a total set of the measurement data from the measurement data archive to a cloud to enable further processing of the measurement data in the cloud; b) establishing an asset which has a particular type, the asset being assigned a characteristic measurement value with an associated measurement point in the cloud; c) reading out a general physical relationship, stored in the cloud for the particular asset type, between measurement values, relevant to the particular asset type, obtained from different measurement points, the general physical relationship having a number of parameters that are to be determined; d) estimating the parameters of the physical relationship step-by-step utilizing the characteristic measurement value belonging to the particular asset type and the measurement data, stored in the 

Invention II (claims 23-25), directed figure 4; A method for assigning measurement data for cloud-based monitoring of mechanical assets of an industrial facility including a measurement data archive in which measurement data from a plurality of measurement points is stored, the method comprising: a) transferring a subset or a total set of the measurement data from the measurement data archive to a cloud to enable further processing of the measurement data in the cloud; b) establishing an asset which has a particular type, the asset being assigned a characteristic measurement value with an associated measurement point in the cloud; c) identifying controller blocks which form part of the industrial facility; d) comparing all manipulated variables of the identified controller blocks with setpoints stored in the at least one of (i) the measurement data archive mechanical assets and (ii) the cloud for mechanical assets; e) acquiring a controlled variable of a respective controller block and determining a physical unit and a designation for an associated measurement point of the controlled variable; and f) identifying a type of the respective controller block based on the controlled variable and its physical unit and measurement point designation.


3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Invention I has separate utility such as Invention II.  See MPEP § 806.05(d).
4.	Claims 26-38, 40, 41 link(s) inventions I and II.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 26-38, 40, 41.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected inventions, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the inventions may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement, to be complete, must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

Telephone Restriction Practice
Section 812.01 of the Manual of Patent Examining Procedure (MPEP) states the Examiner does not have to telephone the attorney or agent in cases where the Restriction is deemed complex. The Restriction/ Election is deemed complex by the Examiner and the attorney/agent should be afforded the benefit of receiving the action for careful review and time to formulate a response.

Conclusion
6.	A shortened statutory period for response to this action is set to expire TWO month, or 60 days, whichever is longer, from the mailing date of this communication. Failure to respond within the period for response will cause the application to become abandoned. (35 U.S.C.  § 133).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chun Cao whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Mar. 14, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115